 1
 2
 3
 4                                                     FILE
                                            CLERK, U.S. DfS~R'^T COURT

 ~
 ~
                                                    NOV -5 2018
 6
                                           ~~ ~~~s ~~ ~~~~        r~an~!a
 7                                                                'i T_Y

 g
             IN THE UNITED STATES DISTRICT COURT
.~
           FOR THE CENTRAL DISTRICT OF CALIFORNIA
l0
11
12                               Case No. CR 18-354-DSF
     UNITED STATES OF AMERICA,
13                               ORDER OF DETENTION
                  Plaintiff,
14
             v.
15
     ARNOLDO BELTRAN JR.,
16
17                Defendant.
18
19
20
21
22
23
24
25
26
27
28
 1                                            I.
 2         On November 5, 2018, Defendant made his initial appearance in this district
 3   on the Indictment filed in this matter. Defendant was represented by retained
 4   counsel, Daniel Smith. Defendant submitted on the recommendation of detention
 5   in the Pretrial Services Report.

6          ~      On motion of the Government[18 U.S.C. § 3142(fl(1)] in a case
 7   allegedly involving a narcotics or controlled substance offense with maximum
 8   sentence often or more years.
 9         ~      On motion by the Government or on the Court's own motion
10 [18 U.S.C. § 31420(2)] in a case allegedly involving a serious risk that the
11   defendant will flee.
12         The Court concludes that the Government is entitled to a rebuttable
13   presumption that no condition or combination of conditions will reasonably assure
14   the defendant's appearance as required and the safety or any person or the
15   community [18 U.S.C. § 3142(e)(2)].
16                                            II.
17         The Court finds that no condition or combination of conditions will
18   reasonably assure: ~ the appearance ofthe defendant as required.

19                      ~ the safety of any person or the community.
20         the Court finds that the defendant has not rebutted the § 3142(e)(2)
21   presumption by sufficient evidence to the contrary.
22                                          III.
23         The Court has considered:(a)the nature and circumstances of the offenses)

24   charged, including whether the offense is a crime of violence, a Federal crime of

25   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,

26   or destructive device;(b)the weight of evidence against the defendant;(c)the

27   history and characteristics ofthe defendant; and (d)the nature and seriousness of

28   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
 1 . considered all the evidence adduced at the hearing and the arguments,the
 2   arguments of counsel, and the report and recommendation ofthe U.S. Pretrial
 3   Services Agency.
 4                                           IV.
 5         The Court bases its conclusions on the following:
 6         As to risk of non-appearance:
 7                ~      Unverified background information
 8                ~      No bail resources
 9                ~      Unrebutted Presumption.
10
11         As to danger to the community:
12                ~      Allegations in present charging document include conspiracy
13   and possession with intent to distribute 5 kilograms of cocaine
14                ~      Unrebutted presumption [18 U.S.C. § 3142(e)(2)]
15                                             V.
16         IT IS THEREFORE ORDERED that the defendant be detained until trial.
17   The defendant will be committed to the custody of the Attorney General for
18   confinement in a corrections facility separate, to the extent practicable, from
19   persons awaiting or serving sentences or being held in custody pending appeal.
20   The defendant will be afforded reasonable opportunity for private consultation

21   with counsel. On order of a Court of the United States or on request of any

22   attorney for the Government,the person in charge of the corrections facility in
23   which defendant is confined will deliver the defendant to a United States Marshal
24   for the purpose of an appearance in connection with a court proceeding.

25 [18 U.S.C. § 3142(1)]
26
     Dated: November 5, 2018                     /s/
27
                                             HON. ALKA SAGAR
28                                           UNITED STATES MAGISTRATE JUDGE

                                              2
